Fourth Court of Appeals
                               San Antonio, Texas
                                     February 6, 2020

                                   No. 04-19-00443-CV

         ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                               Appellant

                                            v.

                                   Peter REININGER,
                                         Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-21617
                    Honorable Cynthia Marie Chapa, Judge Presiding


                                     ORDER

    The Appellant’s Second Unopposed Motion to Extend Time to File Reply Brief is hereby
GRANTED. Time is extended to February 13, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court